Name: 83/603/EEC: Commission Decision of 29 November 1983 approving an amendment to the programme for the seed sector in the land of Lower Saxony pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-12-09

 Avis juridique important|31983D060383/603/EEC: Commission Decision of 29 November 1983 approving an amendment to the programme for the seed sector in the land of Lower Saxony pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) Official Journal L 347 , 09/12/1983 P. 0057 - 0057*****COMMISSION DECISION of 29 November 1983 approving an amendment to the programme for the seed sector in the land of Lower Saxony pursuant to Council Regulation (EEC) No 355/77 (Only the German text is authentic) (83/603/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (1), as last amended by Regulation (EEC) No 3164/82 (2), and in particular Article 5 thereof, Whereas on 17 March 1983 the Government of the Federal Republic of Germany forwarded an amendment to the programme for the seed sector in the Land of Lower Saxony, which has been approved by the Commission Decision of 29 March 1982 (3); Whereas the said amendment relates to the up-dating and prolongation of the programme until 1985 and is consistent with the objectives and provisions of Regulation (EEC) No 355/77; Whereas the question under what conditions the common action initiated by Regulation (EEC) No 355/77 will be continued beyond the date laid down in Article 16 (1) of the said Regulation remains open; whereas it is therefore appropriate to limit approval of the amendment to the programme to applications referred to in Article 24 (4) of Regulation (EEC) No 355/77; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 1. The amendment to the programme for the seed sector in the Land of Lower Saxony, forwarded by the Government of the Federal Republic of Germany on 17 March 1983 pursuant to Regulation (EEC) No 355/77, is hereby approved. 2. Approval of the amendment to the programme relates only to projects submitted before 1 May 1984. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 29 November 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 51, 23. 2. 1977, p. 1. (2) OJ No L 332, 27. 11. 1982, p. 1. (3) OJ No L 106, 21. 4. 1982, p. 25.